ACCEPTED
                                                                                                         12-15-00246-CV
                                                                                            TWELFTH COURT OF APPEALS
                                                                                                          TYLER, TEXAS
                                                                                                   11/20/2015 3:35:59 PM
                                                                                                               Pam Estes
                                                                                                                  CLERK




                                                                                       FILED IN
                                                                              12th COURT OF APPEALS
Russell R. Smith                                                                     TYLER, TEXAS
                                                                               rsmith@fairchildlawfirm.com
Attorney
                                                                              11/20/2015 3:35:59 PM
                                                                                       PAM ESTES
                                           November 20, 2015                               Clerk

Twelfth Court of Appeals
Attn: Katrina McClenny, Chief Deputy Clerk
1517 West Front Street, Suite 354
Tyler, Texas 75702
Via E-file


RE:        Case Number:       12-15-00246-CV
           Trial Court Case Number:     PB 14-12226

Style: In the Matter of the Estate of Willie Sue Hammack, Deceased

Dear Ms. McClenny:

       In response to the Court’s letter dated November 19, 2015 concerning the above-referenced
matter and Appellants’ Motion for Rehearing (Motion for Reinstatement of Appeal), please be
advised Appellee has no objection as to same.

           Should you have any questions concerning same, please do not hesitate to contact my office.

                                                 Very truly yours,


                                                 Russell R. Smith

RRS/sb


cc:        Robert Minton
           134 N. Marshall Street
           Henderson, TX 75653-1688
           Via E-file




                      1801 North St. | P.O. Drawer 631668, Nacogdoches, TX 75963-1668
                   Telephone 936.569.2327 | Fax 936.569.7932 | www.fairchildlawfirm.com